Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/955,420 filed on December 31, 2019.   

DETAILED ACTION
Claims 1, 5 – 18, and 22 – 24 are pending in the application.
Claims 2 – 4 and 19 – 21 are cancelled. 
Claims 1, 8, 13, and 18 are independent. 
This action is Non-Final based on a different prior art reference that was not necessitated by the applicant’s amendment; see MPEP §706.07(a).
Given the amended claims 8 - 13, the 35 USC § 101 rejections are rescinded. 
The claim 8 objection is maintained. 

	
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 contains the element: “…storing computer-readable instruction…” but probably should read: “…storing computer-readable instructions…”  Applicant Arguments and Remarks section page 8 refers to the instructions as plural and therefore the objection is maintained.   Appropriate correction is required.


	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5 – 18, and 22 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (U.S. PG Pub. No. 20200386434) in view of Terry et al. (PG Pub. No. 20080114999), herein “Terry.” 

Regarding claim 1,
Blair teaches a backup power optimization system, (Par. 0004: “A system to limit the maximum output power of the HVAC system when it is operating on a backup power source to efficiently utilize and balance the capacity of the generator to meet all the specific needs within the home while still maintaining at least a minimal level of comfort would be a welcome advance.”  comprising:
a backup power unit configured to provide backup electrical power during a power loss event; (Par. 0016, line 5: “…a backup power source that powers the HVAC system when utility power is unavailable…”) 
an electrical power line configured to distribute the backup electrical power from the backup power unit during the power-loss event; (See figures 1 – 4 where the backup power is provided to the HVAC system via the transfer switch (110, 210, etc.) and power distribution panel (114, 214, etc.)  Par. 0035: “the transfer switch 110 may be an automatic transfer switch configured to sense a voltage input of a utility power line from the utility power source 112 and switch to a generator power line from the backup power source 102 when utility power is restored, or if the input voltage on the utility power line from the utility power source 112 falls below a predetermined value.”) and
at least one electronic device (HVAC system and components) connected to the electrical power line and configured to receive the backup electrical power provided by the backup power unit during the power-loss event; (Par. 0034: “Referring to FIG. 1, a system 100 is configured to manage power consumption of an HVAC system 116 in accordance with an exemplary embodiment of the present disclosure. The system 100 comprises the HVAC system 116, a backup power source 102, a utility power source 112, and a transfer switch 110 connected to a power distribution panel 114. Power distribution panel 114 may include a circuit breaker panel, a fuse panel, a subpanel, or any combination thereof, that is configured to distribute electrical power to one or more circuits of the premises which, in turn, provide operating power to HVAC system 116 and/or to backup power source 102. The transfer switch 110 is coupled between at least one load, the utility power source 112, and the backup power source 102. The transfer switch 110 is configured to switch a power line supplied to the load between the utility power source 112 and the backup power source 102. In one embodiment, the utility power source 112 is a primary power source and the backup power source 102 is a secondary or auxiliary power source.”) 
wherein the backup power unit is operable to send a backup power signal
indicative of an operational state of the backup power unit during the power-loss event, (Par. 0016: “In another exemplary embodiment of the present disclosure, an HVAC controller for managing power consumption of an HVAC system includes an interface configured to receive a signal indicative of an operating status of a backup power source that powers the HVAC system when utility power is unavailable…” Par. 0046: “…the data regarding switching of the power line is communicated to the HVAC controller 130 via the backup power source controller 106. In an embodiment, the backup power source controller 106 is linked to the HVAC system 116 via a data connection such as a data link. The data link could provide this information directly, as well as backup power source 102 status.” See also Par. 0069 that teaches that the HVAC system receives the backup power status via a server. See also Blair claim 12.) 
and the at least one electronic device is operable to perform one or more predefined backup power handling actions in response to receiving the backup power signal, the one or more predefined backup power handling actions decreasing an amount of power consumed by the at least one electronic device. (Par. 0016: “…processor operatively coupled to the interface, a memory operatively coupled to the processor and including a set of executable instructions, which, when executed by the processor, cause the HVAC controller to reduce a maximum power consumption of the HVAC system when the backup power source is powering the HVAC system.”  Par. 0022: “In yet another embodiment of the present disclosure, a method for managing power consumption of an HVAC system includes providing an HVAC system comprising a transfer switch, a detector, and an HVAC controller. T the detector is in communication with the transfer switch or a controller of a backup power source, and the HVAC controller. The method includes switching a utility power line of the utility power source connected to a load of the HVAC system to a generator power line of the backup power source, detecting and sending data relating to switching of the power line to the HVAC controller, receiving a data of the backup power source by the HVAC controller, and controlling an operation of one or more components of the HVAC system based on the data of the backup power source to reduce power consumption the HVAC system.”) 
Blair also teaches that the backup power unit is a backup generator, (Par. 0041: “…the backup power source 102 could be a backup generator powered by an internal combustion engine…”)  further comprising an electrical power distribution panel configured to receive the backup electrical power from the backup generator and provide the backup electrical power to the electrical power line  (Par. 0034: “Referring to FIG. 1, a system 100 is configured to manage power consumption of an HVAC system 116 in accordance with an exemplary embodiment of the present disclosure. The system 100 comprises the HVAC system 116, a backup power source 102, a utility power source 112, and a transfer switch 110 connected to a power distribution panel 114. Power distribution panel 114 may include a circuit breaker panel, a fuse panel, a subpanel, or any combination thereof, that is configured to distribute electrical power to one or more circuits of the premises which, in turn, provide operating power to HVAC system 116 and/or to backup power source 102. The transfer switch 110 is coupled between at least one load, the utility power source 112, and the backup power source 102. The transfer switch 110 is configured to switch a power line supplied to the load between the utility power source 112 and the backup power source 102. In one embodiment, the utility power source 112 is a primary power source and the backup power source 102 is a secondary or auxiliary power source.” Figure 1.  Examiner’s Note – See figure 1 below which is annotated by the Examiner for clarity. See also Reply to Arguments section below for further explanation and other cited references in the conclusion section. Par. 0066: “The transfer switch 310 is coupled between at least one load or power distribution panel 314, the HVAC controller 330, a backup power source controller 306, the utility power source 312, and the backup power source 302. The transfer switch 310 is configured to switch a power line supplied to the load between the utility power source 312 and the backup power source 302. In one embodiment, the utility power source 312 is a primary power source and the backup power source 302 is a secondary or auxiliary power source.”)  
	Blair does not teach that the backup power source status is sent over the electrical power line. However, Terry does teach that the backup power unit is operable to send a backup power signal indicative of an operational state of the backup power unit during the power-loss event … wherein the backup power unit is further operable to send the backup power signal over the electrical power line. 
(Par. 0046: “Upon powering on the IHS, the method proceeds to block 332 and monitors power and an operating status of the UPS using the system management of the IHS. For example, the system management can communicate operating status requests to the UPS using the broadband-over-power power cable, and the UPS can communicate an operating status. In one embodiment, during monitoring, operating parameters can be periodically communicated from the UPS using the power cable connected to the UPS controller while the UPS may be providing an input power. The UPS controller may then provide the performance parameters to a management controller operable to monitor performance of the UPS. For example, an increase in output power requirements of the UPS may be placed on the UPS due to performance demands of the IHS. As such, an operating parameter of the UPS may be communicated to the UPS to determine if the performance demand can be met.” Par. 0012: “According to one aspect of the disclosure, an information handling system is disclosed. The information handling system can include a power circuit operable to power electronics within an information handling system using input power provided by an uninterruptible power supply (UPS). The information handling system can also include a UPS controller coupled to the power circuit. The UPS controller can control the output of the first UPS using a first power cable operable to provide the input power to power the electronics.” See also Par. 0013, 0014, 0024, 0026, 0033,  and Terry claim 9.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a backup power system that distributes electrical power from a backup power unit in the event of power loss as in Blair with a backup power source uninterruptible power supply (UPS) that communicates its own status information over the electrical power line as in Terry in order to quickly and efficiently communicate the power requirements between a load and UPS. (Par. 0002) 

Regarding claim 5,
Blair and Terry teach the limitations of claim 1 which claim 5 depends. Blair also teaches that the backup power signal includes any one or more of: on/off state, remaining backup power, remaining backup time, remaining battery capacity, a backup priority level, or a command to enter low-power mode. (Par. 0021: “the signal indicative of an operating status of a backup power source includes information selected from the group consisting of maximum power capacity, available power, current power usage, fuel level, and remaining runtime.”) 

Regarding claim 6,
Blair and Terry teach the limitations of claim 1 which claim 6 depends. Blair also teaches that the one or more predefined backup power handling actions performed by the at least one electronic device includes one of the following: reduce device functionality, enter low-power mode, and perform a controlled shutdown. (Par. 0050 – 0052: “[0050] In yet another embodiment, the HVAC controller 130 or the variable frequency drive includes one or more settings that define how the system reacts when in backup power mode. For example, the system may decrease power usage by a percentage, decrease power usage by an absolute amount, further decrease power usage or shut off completely when remaining fuel is low or less than a predetermined threshold, and/or further decrease power usage or shut off completely when remaining estimated runtime is low or beneath a predetermined threshold. In an embodiment, remaining estimated runtime may be determined by computing the product of current average fuel consumption rate and the quantity of remaining fuel. [0051] In yet another embodiment, the HVAC controller 130 is configured to limit a dual speed system, and variable speed systems to a low speed. [0052] In yet another embodiment, the HVAC controller 130 is configured to communicate with other climate-related systems to adjust ventilation dampers, ceiling fans, exhaust fans, blowers, etc. when backup power is used to further curtail overall power consumption of the system. These actions could be in addition to shutting down a single stage system or limiting power to a dual or variable speed system.”) 

Regarding claim 7,
Blair and Terry teach the limitations of claim 1 which claim 7 depends. Blair also teaches that one or more predefined backup power handling actions are defined on an individual device basis based on a device type of the at least one electronic device. (0042: “…the electric circuit to an HVAC system 116 could be switched off when the backup power source controller 106 determines the generator 104 is reaching maximum capacity, or when another higher priority load is active (e.g., another HVAC zone, electric stove, electric clothes dryer, etc.).” Par. 0056: “…the HVAC controller 130 is configured to determine a lower setting by customization during installation based upon customer preference or estimated available load based upon loads of other appliances in the home, and an input of the size of the generator 104 on site, and/or by monitoring available load by communicating with generator 104.” See also Paragraphs 0050 – 0058.) 

Regarding claims 8 - 12 they are directed to a computer-readable medium storing computer-readable instruction(s) to implement the system or apparatuses set forth in claims 1 and 5 - 7.  Blair and Terry teach the claimed system or apparatuses in claims 1 and 5 - 7.  Blair also teaches a computer-readable medium storing computer-readable instructions (Par. 0070: “The memory 336 comprises set of instruction configured to be executed by the processor 334.”  Therefore, Blair teaches the computer-readable medium storing computer-readable instruction(s) in claims 8 – 12.

Regarding claims 13 – 17, they are directed to an intelligent electronic device with a processor and storage unit storing computer-readable instructions to implement the system or apparatuses set forth in claims 1 and 5 - 7.  Blair and Terry teach the claimed system or apparatuses in claims 1 and 5 - 7.  Blair also teaches an intelligent electronic device with a processor and storage unit storing computer-readable instructions (Par. 0070: “In one embodiment, the HVAC controller 330 includes a processor 334, a memory 336 and a communication interface 332. The memory 336 comprises set of instruction configured to be executed by the processor 334. The HVAC controller 330 communicates with the cloud server 340 via the communication network 338 to access the data relating to the backup power source 302.” See also Par. 0053 which teaches that the HVAC controller has autonomy.)  Therefore, Blair teaches the intelligent electronic device with a processor and storage unit storing computer-readable instructions in claims 13 – 17.
	
Regarding claims 18 and 22 - 24, they are directed to method of steps to implement the system or apparatuses set forth in claims 1 and 5 - 7.  Blair and Terry teach the claimed system or apparatuses in claims 1 and 5 - 7.  Therefore, Blair and Terry teach the method of steps, to implement the system, in claims 18 and 22 - 24.

Response to Arguments

 Applicant has amended the independent claims with the elements of dependent claims 2 and 4.  Examiner is persuaded that the original reference of Blair does not teach the element where an operational status of the backup power source is sent over the electrical power line.  However, Terry was found that teaches this element. The amended was from the dependent claims and therefore this action is a non-final action.  Familiant, cited below, also teaches this element of a UPS communicating status information to an information handling system receiving power from the UPS. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Freyman et al. (U.S. PG Pub. No. 20030101373) directed to a POTS (plain old telephone system) that also teaches communicating to user devices the status of the backup power system when the main power fails in the Abstract, Par. 0033, and 0034.  

Familiant et al. (U.S. PG Pub. No. 20120275084) may also teach that the element of a backup power unit is operable to send a backup power signal indicative of an operational state of the backup power unit during the power-loss event … wherein the backup power unit is further operable to send the backup power signal over the electrical power line. (Par. 0030: “The communications distribution unit 220 further includes a power line carrier communications (PLCC) interface circuit 222 that performs conversion between power line carrier communications via the power input 221 and bus communications via the communications bus connectors 223.”  Par. 0039: “The PLCC gateway 630 may be implemented in one or both of the UPSs 70 and/or in other power distribution system components, such as the PDUs 50.”  Par. 0040: “Some or all of the power system components, e.g., the distribution panels 40, the PDU 50 and/or the UPSs 70, may also be configured to support power line carrier communications. These units may, for example, communicate status information to the monitor computer 650 in addition to the information provided by the sensors 610. Such PLCC capable units may also be configured to communicate with the sensors 610. In some embodiments, a PLCC gateway, such as the gateway 630, may be incorporated into one of these power system components, such as in the PDU 50 and/or the UPSs 70, such that a monitor computer or other monitor device may communicate with the sensors via such an embedded gateway.”  See also Par. 0002 and 0038.) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116